DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s one month extension of time and election without traverse, has been fully and carefully considered, applicant has elected Group I, claims 1-5.  Claims 6-11 are non-elected and withdrawn from further consideration.  Action on the merits of claims 1-5 follows:
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Freiburger on June 10,2022 and June 16, 2022 the Examiner and Applicant discussed possibly rejoinder of claims 9-11 but when amending the claims for conformance applicant’s representative indicated that applicant wished to just pursue allowance of claims 1-5 and authorized cancellation of claims 6-11.
The application has been amended as follows: 
In the Claims:
Cancel claims 6-11, non-elected without prejudice.

The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach and/or suggest a  membrane module manifold with integrated end caps which conducts post-filtration permeate water from flat plat ceramic membranes.  The invention provides for an integrally molded manifold and end cap set wherein the O-rings are eliminated which permit replacement of membranes which are disposed within the manifold end cap assembly, the one piece construction as claimed has not been taught either singularly or in combination by the prior art.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Auman ‘798 teach a filter assembly with later removal of tire rods and associated method.  Braun et al. teach a purification method for effluent.  Braun et al. teach an immersion filter unit for wastewater treatment and production of drinking water.  Nonninger et al. teach a filtration device.  Bruss teach a plate filtration module.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nina Bhat/           Primary Examiner, Art Unit 1771